DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2021 has been entered.
 
Claims 2-4, 6, 9, 10, 15, and 16 have been canceled.
Claims 1, 13, and 14 have been amended.
Claims 1, 5, 7, 8, 11-14 and 17 are pending in the instant application.
 

It should be noted that SEQ ID NO:1 is ALX 0081, a composition comprising two identical immunoglobulin single variable domains (ISVD) that bind vWF joined by the sequence Ala-Ala-Ala.  It should be noted that the ISVD monomers present in ALX 0081 are disclosed as 12A02H1/SEQ ID NO:19 and thus ALX 0081 can also be represented as SEQ ID NO:19-Ala-Ala-Ala-SEQ ID NO:19 (see also Table A-1 beginning on page 87 of the instant specification).  Additionally, the ALX0081 construct is also known as caplacizumab (see for example lines 22-24 of page 42 of the specification).


Information Disclosure Statement
The IDS form received 1/14/2021 is acknowledged and the references cited therein have been considered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7, 8, 11-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Silence (WO 2006/122825) in view Gauer et al. and in view of Neunert et al.
Silence discloses anti-vWF nanobodies including ALX-0081 and the use of such nanobodies to treat TTP and other disorders (see entire document, particularly the title, abstract, page 140, the claims, particularly claim 74, and the enclosed sequence alignment).  Dosages of 10 mg are also taught (see particularly page 149).  It is also taught that ALX-0081 does not interfere with the activity of ADAMTS13 concerning cleavage of high molecular weight multimers of vWF (see particularly example 21).  Administration is taught as comprising long-term, daily treatment with “long-term” being defined as minimally 2 weeks but encompassing years of duration (see particularly page 144).  Silence also discloses on page 147 that     

    PNG
    media_image1.png
    216
    549
    media_image1.png
    Greyscale

Given that Silence administers the same drug (ALX-0081) to the same patient population (TTP) at the same dose (10 mg) as is done in the instant application, any and all outcomes of such an administration, such mitigating a symptom or postponing development are intrinsic outcomes of said administration method.  The teachings of Silence have been discussed above, and while they discuss treating TTP, such teachings do not discuss repeated measurements of platelet level in a sample or the level of 150,000 platelets/microliter.
Gauer et al. teach that thrombocytopenia is defined as a platelet count of less than 150,000/microliter (see entire document, particularly the abstract).  
Neunert et al. teach measuring platelet level to determine if a patient is or is not responding to a therapeutic treatment for thrombocytopenia, and that such measurements must be performed on at least twice using samples collected more than a day apart (see entire document, particularly Table 3).  They also disclose expected times for initial as well as peak responses to various therapeutic interventions, with anti-D antibodies as well as IVIg reported as having an initial response within 1-3 days and a peak response within 3-7 days (see particularly Table 4).     
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the methods of Silence et al. to include a step of measuring platelet levels after treatment.  This is because as evidenced by Gauer et al. thrombocytopenia is defined as a platelet level less than 150 x 109/L (which is the same as 150,000/microliter) and thus measuring the number of platelets in a patient sample would allow the artisan to know if the therapeutic administration was or was not working, specifically since thrombocytopenia is defined as a low platelet count, the platelet numbers reasonably In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As such the value of 11 mg as well as any exact time interval between measuring platelet numbers appear to be obvious modifications that could be arrived at using no more than routine optimization to improve the efficacy of TTP treatment in the patient.  Note that this is especially true in view of the lack of any criticality concerning the amount of drug administered as disclosed in the specification as filed, and indeed the fact that the .       

Applicant's arguments filed January 14, 2021 have been fully considered but they are not persuasive.  Applicant argues that there is no guidance to the limitation of 2-7 days between measurements as added to the claimed invention as part of the 1/14/2021 response.
This argument is not persuasive for the reasons set forth in the modified rejection supra.


Claims 1, 5, 7, 8, and 11-14 stand rejected and newly presented claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Holz in view Gauer et al. and in view of Neunert et al.
Holz discloses the TITAN trial in which human TTP patients were administered 10 mg of ALX-0081 in combination with plasma exchange to treat their disease (see entire document, particularly the abstract, the right column of page 344, and Figure 2).  Notably, ALX-0081 was administered once or twice daily at a dose of 10 mg for 90 days (see particularly the penultimate paragraph of the right column of page 344).  The primary endpoint of the TITAN trial is disclosed as the time to normalization of platelet count, with secondary endpoints including a reduction in exacerbations and relapses as well as recovery from symptoms (see particularly the last paragraph of the right column of page 344).  
The teachings of Holz have been discussed above, and while they discuss treating TTP and that the “primary endpoint is time to normalization of platelet count” (see the last paragraph of the right column of page 344), such teachings do not indicate that a normal platelet count is 150,000/microliter or higher, or that platelet counts should be obtained temporally separated patient samples.
Gauer et al. teach that thrombocytopenia is defined as a platelet count of less than 150,000/microliter (see entire document, particularly the abstract).  

Therefore, it would have been obvious to a person of ordinary skill in the art to practice the methods of Holt et al. by including a step of measuring platelet levels after treatment as the normalization of platelet count is explicitly taught as the primary endpoint of the TITAN trial.   Given that as evidenced by Gauer et al. thrombocytopenia is defined as a platelet level less than 150 x 109/L (which is the same as 150,000/microliter), any measured platelet value above this level reasonably indicates that the patient is normal (i.e. “platelet normalization) and thus no longer has thrombocytopenia.  Further, given that any measurement, if unconfirmed, may be obtained due to random chance and/or operator error, artisans would very reasonably repeat the measurement at least one additional time (i.e. achieve at least 2 measurements above 150,000/microliter) before stopping therapy because if the first measurement was incorrect it would be dangerous to stop therapy as the thrombocytopenia would still be present as thrombocytopenia by definition is a platelet count of less than the recited value of 150,000/microliter.  Indeed, this reasonably is why Neunert et al. explicitly teach that minimally two measurements separated in time showing the same result must be obtained prior to deciding if a patient is or is not responding to therapeutic intervention.  Performing such replicate tests on an interval of 2 to 7 days would also have been reasonably obvious to artisans as a response to a therapeutic intervention can be expected to occur within this time frame as was also disclosed by Neunert et al.  As evidenced by Gauer et al. as well as Holt, artisans are well aware of assay means needed to measure platelet counts and thus artisan would enjoy a reasonable expectation of success in making this obvious modification to the methods of Holt.  Applicant is reminded that the courts have long ruled "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It should be pointed out 11 mg is very close to the dose of 10 mg taught by Holz and as such the value of 11 mg appears to be an obvious modification that could be arrived at using no more than routine optimization to improve the efficacy of TTP treatment in the patient, especially in view of the lack of any criticality concerning the amount of drug administered as disclosed in the specification as filed.  Indeed, the fact that the independent claim recites a broader range (5-40 mg) is strong evidence that other doses work and 11 mg is not critical for the treatment of TTP.    
   
Applicant's arguments filed January 14, 2021 have been fully considered but they are not persuasive.  Applicant argues that there is no guidance to the limitation of 2-7 days between measurements as added to the claimed invention as part of the 1/14/2021 response.
This argument is not persuasive for the reasons set forth in the modified rejection supra.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


The provisional rejection of claims 1, 5, 7, 8, 11-14 and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 19-31 of copending Application No. 15/319,467 has been rendered moot by the issuance of the copending application.  A new ground of rejection based upon the allowed claims is set forth later in this office action.

The provisional rejection of claims 1, 5, 7, 8, 11-14 and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 18-37 of copending Application No. 15/880,870 has been rendered moot by the abandonment of said application as evidenced by the notice of abandonment mailed 10/28/2020.

The provisional rejection of claims 1, 5, 7, 8, 11-14 and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-18, and 20-19 of copending Application No. 15/881,003 has been rendered moot by the issuance of the copending application.  A new ground of rejection based upon the allowed claims is set forth later in this office action.

Claims 1, 5, 7, 8, 11-14 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13, 15-23, 27, and 29-34 of copending Application No. 15/881,055 in view of Gauer et al. and in view of Neunert et al. 

Gauer et al. teach that thrombocytopenia is defined as a platelet count of less than 150,000/microliter (see entire document, particularly the abstract).  
Neunert et al. teach measuring platelet level to determine if a patient is or is not responding to a therapeutic treatment for thrombocytopenia, and that such measurements must be performed on at least twice using samples collected more than a day apart (see entire document, particularly Table 3).  They also disclose expected times for initial as well as peak responses to various therapeutic interventions, with anti-D antibodies as well as IVIg reported as having an initial response within 1-3 days and a peak response within 3-7 days (see particularly Table 4).     
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the methods of the copending claims to include the step of repeating measurements of platelet level within the interval of 2-7 days.  This is because as evidenced by Gauer et al. thrombocytopenia is defined as a platelet level less than 150 x 109/L (which is the same as 150,000/microliter) and thus measuring the number of platelets in a patient sample would allow the artisan to know if the therapeutic administration was or was not working, specifically since thrombocytopenia is defined as a low platelet count, the platelet numbers reasonably must rise for therapy to be effective.  In addition to being explicitly recited in copending claim 5, the cutoff of 150,000/microliter is obvious as this is the point at which higher platelet counts indicate In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In view of the above, the instant claimed invention appears to be an obvious variant of the TTP treatment methods of the copending application.
This is a provisional nonstatutory double patenting rejection.

Applicant's arguments filed January 14, 2021 have been fully considered but they are not persuasive.  Applicant argues that there is no guidance to the limitation of 2-7 days between measurements as added to the claimed invention as part of the 1/14/2021 response.
This argument is not persuasive for the reasons set forth in the modified rejection supra.


Claims 1, 5, 7, 8, 11-14, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,858,445 in view of in view Gauer et al. and in view of Neunert et al.
The methods of the ‘445 patent require a practitioner to measure the ADAMTS13 activity in TTP patient prior to administering ALX-0081, and note that ALX-0081 is a bivalent ISVD comprising two copies of 12A02H1 which binds vWF and has the sequence of SEQ ID NO:1.  The administered dose of ALX-0081 is recited as being 5-40 mg (see for example claims 1, 6, 12, and 17) and as being 11 mg (see particularly claims 9, 11, and 19).  Such an administration is recited as also including a step of measuring platelet number, and if the measured platelet level below 150,000/microliter the administration is to be repeated (see claim 4).  Such claims differ from the instant claimed invention in that the interval between platelet titer measurements is not explicitly recited.  
Gauer et al. teach that thrombocytopenia is defined as a platelet count of less than 150,000/microliter (see entire document, particularly the abstract).  
Neunert et al. teach measuring platelet level to determine if a patient is or is not responding to a therapeutic treatment for thrombocytopenia, and that such measurements must be performed on at least twice using samples collected more than a day apart (see entire document, particularly Table 3).  They also disclose expected times for initial as well as peak responses to various therapeutic interventions, with anti-D antibodies as well as IVIg reported as having an initial response within 1-3 days and a peak response within 3-7 days (see particularly Table 4).     
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the methods of the ‘445 patent to include the step of repeating measurements of platelet level in addition to performing therapeutic administrations.  This is because as evidenced by Gauer et al. thrombocytopenia is defined as a platelet level less than 150 x 109/L (which is the same as 150,000/microliter) and thus measuring the number of platelets in a patient sample would allow the artisan to know if the therapeutic administration was or was not working, specifically since thrombocytopenia is defined as a low platelet count, the platelet numbers reasonably must rise for therapy to be effective.  In addition to being explicitly recited in issued claim 4, the cutoff of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In view of the above, the instant claimed invention appears to be an obvious variant of the TTP treatment methods of the ‘445 patent.

Applicant's arguments filed January 14, 2021 have been fully considered but they are not persuasive.  Applicant argues that there is no guidance to the limitation of 2-7 days between measurements as added to the claimed invention as part of the 1/14/2021 response.
This argument is not persuasive for the reasons set forth in the modified rejection supra.


Claims 1, 5, 7, 8, 11-14, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,919,980 in view of in view Gauer et al. and in view of Neunert et al.

Gauer et al. teach that thrombocytopenia is defined as a platelet count of less than 150,000/microliter (see entire document, particularly the abstract).  
Neunert et al. teach measuring platelet level to determine if a patient is or is not responding to a therapeutic treatment for thrombocytopenia, and that such measurements must be performed on at least twice using samples collected more than a day apart (see entire document, particularly Table 3).  They also disclose expected times for initial as well as peak responses to various therapeutic interventions, with anti-D antibodies as well as IVIg reported as having an initial response within 1-3 days and a peak response within 3-7 days (see particularly Table 4).     
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the methods of the ‘980 patent to include the step of repeating measurements of platelet level within the interval of 2-7 days.  This is because as evidenced by Gauer et al. thrombocytopenia is defined as a platelet level less than 150 x 109/L (which is the same as 150,000/microliter) and thus measuring the number of platelets in a patient sample would allow the artisan to know if the therapeutic administration was or was not working, specifically since thrombocytopenia is defined as a low platelet count, the platelet numbers reasonably must rise for therapy to be effective.  In addition to being explicitly recited in issued claim 5, the cutoff of 150,000/microliter is obvious as this is the point at which higher platelet counts indicate that the patient is normal and does not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In view of the above, the instant claimed invention appears to be an obvious variant of the TTP treatment methods of the ‘980 patent.

Applicant's arguments filed January 14, 2021 have been fully considered but they are not persuasive.  Applicant argues that there is no guidance to the limitation of 2-7 days between measurements as added to the claimed invention as part of the 1/14/2021 response.
This argument is not persuasive for the reasons set forth in the modified rejection supra.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11, 13, and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As part of the amendments received January 14, 2021, applicant amended independent claim 1 to require that the time interval between consecutive measurements of platelet number is 2 to 7 days.  Claim 11, which was not amended, indicates that the platelet measuring step occurs daily.  Note that since as per the independent claim, “consecutive” measurements must be 2-7 days apart, it is impossible to perform daily (i.e. 1 day apart) measurements and still practice the method of the independent claim.  Claim 13 depends from claim 1, and recites that “consecutive” is 7 days apart, which is impermissible as per the “daily” limitation of claim 11.  Thus claims 11 and 13 as presently presented do not encompass all of the limitation present in the claims from which they depend.  
As set forth above, independent claim 1 now sets forth a fixed range for the time during which consecutive measurements are to be taken, i.e. 2 to 7 days.  Applicant has amended dependent claims 13 and 14 as part of the 1/14/21 response to recite “about seven days”.  As per lines 24-25 of page 21 of the specification as filed on 1/26/18, “about” means “within 20%”.  Thus, “about 7” encompasses time intervals smaller and larger than 7 days, yet the independent claim does not permit a time interval greater than 7 days.  Thus these claims are broader in scope than the independent claim.
Applicant may cancel the claims amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644